Title: To Benjamin Franklin from ——— Cullet de Pugieu, 13 January 1778: résumé
From: Cullet de Pugieu, ——
To: Franklin, Benjamin


<Lyons, January 13, 1778, in French: I write to ask how I go about getting to America. I was born near Lyons and educated there. My father left seven children at his death; my eldest brother inherited everything, as is the local custom, and I was left with a pittance. After an unsuccessful venture into commerce here I got a financial post with the government in Paris, thanks to a friend of my father, M. Chalut de Vérin;  but an illness that was nearly fatal forced me to leave. Now I have decided to seek my fortune in Pennsylvania, and should like to know where I should settle, what I should take with me from my pittance, where I should embark, and how I get cheap passage. It would be too much to ask you for recommendations.>